      Case: 4:20-mj-01099-JMB Doc. #: 4 Filed: 04/30/20 Page: 1 of 2 PageID #: 7



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                           )
                                                     )
        Plaintiff,                                   )
                                                     )
 v.                                                  ) No. 4:20-mj-01099-JMB
                                                     )
 JERRELL WEST,                                       )
                                                     )
        Defendant.                                   )


                 MOTION FOR PRE-TRIAL DETENTION AND HEARING


         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Dianna R. Collins, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

         As and for its grounds, the Government states as follows:

                1.      The complaint alleges that the defendant, 31 year old male, traveled from

         Arkansas to Missouri to meet a 14 year old child and then transported that child to a truck

         stop for the purpose of engaging in sexual activity. This is an offense for which a maximum

         term of imprisonment of ten years or more is prescribed in Title 18, United States Code,

         Sections 2423, specifically an offense involving a minor victim, specifically, 2423(b)

         (Travel with intent to engage in criminal sexual activity).
   Case: 4:20-mj-01099-JMB Doc. #: 4 Filed: 04/30/20 Page: 2 of 2 PageID #: 8



               2.     The defendant is a threat to the community. The defendant’s criminal

       history includes concerning sexual behavior.       In 2016, he was arrested for charges

       involving indecent solicitation of a child in violation of 720 ILLS 5.0. The defendant

       ultimately pled guilty to the felony assault and aggravated battery charges connected with

       this event. Additionally, in 2015, the defendant was charged with a misdemeanor public

       indecency/lewd exposure in violation of 720 ILCS 5.0.

               3.     Accordingly, a rebuttable presumption arises pursuant to Title 18, United

       States Code, Section 3142(e)(3) that there are no conditions or combination of conditions

       which will reasonably assure the appearance of the defendant as required, and the safety of

       any other person and the community.

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant’s initial

appearance.

                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             United States Attorney


                                             /s/ Dianna R. Collins
                                             DIANNA R. COLLINS #59641MO
                                             Assistant United States Attorney
                                             Thomas F. Eagleton Courthouse
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200




                                                2
